otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 10, 22-29 are pending for examination.
Priority date 02/23/2018.  This application is a 371 of PCT/JP2018/006660 (02/23/2018).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) a naturally occurring RNA molecule, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information. This judicial exception is not integrated into a practical application because the scope of the claim encompasses both “isolated” forms of the RNA, and RNA within the context of its natural environment within a cell. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim simply is drawn to RNA without any additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, and 24-27 recite abbreviations for gene names in the claims.  However, the metes and bounds of these abbreviations are vague and indefinite because Applicants do not provide the full name of each gene at the first recitation of the abbreviation.
Claims 28-29 recite the phrase “the drug is at least one selected from among blasticidin, puromycin, hygromycin, neomycin, G418 and zeocin.”  This phrase is indefinite because it is unclear if the other drugs are encompassed within the scope of the claims.  The claim recites that at least one drug is selected from among blasticidin, puromycin, hygromycin, neomycin, G418 and zeocin.  However, the claim language suggests that an addition drug could be selected from another group of drugs.  According to MPEP § 2173.05(h)(I), “If a Markush grouping requires a material selected from an open list of alternatives … e.g., … selected from “among” [as in the instant case] … the claim should generally be rejected under 35 U.S.C. § 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US2018/0127714A1) in view of Wernig et al. (Unofficial English Translation, see IDS .
Ko et al. (entire text, in particular abstract, claims, examples 1-4 and 8-11) discloses a method for differentiation into various nerve cells such as motor nerve cells by introducing, by transfection using lipofectamine, mRNA or synthesized mRNA of a factor such as NEUROG2 or ASCL1 into pluripotent stem cells which are ES cells or iPS cells.
Wernig et al. (entire text, in particular, tables, fig. lC, page 213, right column, third paragraph, and page 219, left column, second paragraph) discloses it being possible to induce excitatory neurons, dopamine-producing neurons, and inhibitory neurons by introducing a nerve cell-inducing factor such as Ngn2, Ascl1, or Mytll into various differentiated cells. The tables disclose introducing Dlx2 for inducing inhibitory neurons from mouse-derived cells and disclose introducing DLX2 and Mytl1 for inducing inhibitory neurons from human-derived cells. In addition, Tuji- or Tau-positive cells which are nerve cell markers were observed to appear even if Ascl1, which is a nerve-related gene, was independently expressed in fibroblasts, but Wernig et al. indicates that the cells into which Ascl1 was introduced were structurally and functionally immature nerve cells. Furthermore, as a method for inducing nerve cells by combining direct reprogramming with ES/iPS cell technology, Wernig et al. indicates that the manufacture of homogenous mature excitatory neurons was possible within two weeks and at a high rate of efficiency of at least 90% by forced Ngn2 expression in ES/iPS cells. 
When compared, the method set forth in claim 1 and the method disclosed in Ko et al. correspond in that both are methods for manufacturing nerve cells by introducing inducing factor RNA, which is ASCL mRNA, into stem cells but differ in that inhibitory nerve cells are induced 
However, as disclosed in Wernig et al., nerve cells induced by the introduction of ASCL are still immature nerve cells. Therefore, considering common technical knowledge before the priority date of the present application, a person skilled in the art could easily conceive of using, in the nerve cells disclosed in Ko et al. that have been induced by the introduction of ASCL, the introduction factor such as DLX2 or Mytll being used in Wernig et al. for inducing inhibitory neurons, and moreover could easily conceive of differentiating immature nerve cells into inhibitory nerve cells by induced differentiation of some kind. In this case, with regard to an inducing factor other than  ASCL, a person skilled in the art could also easily introduce DLX2, Mytll, or another introduction factor as mRNA in light of the embodiment in Ko et al. in which an introduction factor is introduced as mRNA.
Neither Ko et al. nor Wernig et al. discloses an invention pertaining to a method for manufacturing nerve cells by induced differentiation of stem cells. Ko et al. does not disclose differentiating stem cells into inhibitory nerve cells by introducing an inducing factor but discloses it being possible to induce nerve cells by introducing mRNA that is an inducing factor. Thus, considering the common technical knowledge before the priority date of the present application that using an inducing factor for induction into various nerve cells such as inhibitory nerve cells is well-known as disclosed in Wernig et al., it can be said that a person skilled in the art could, with respect to the method for inducing nerve cells that is disclosed in Ko et al., easily induce inhibitory nerve cells from stem cells by introducing, as mRNA, an inducing factor for inducing inhibitory nerve cells.
Regarding claim 4, with respect to manufactured nerve cells, it does not require any particular difficulty to detect the expression of an inhibitory nerve marker such as GAD as set forth in the inhibitory neurons produced by the combination of Ko et al. and Wernig et al.  Absent evidence to the contrary, since the combination of Ko et al. and Wernig et al. teach the production of inhibitory neurons, the inhibitory neurons would have been expected to express known markers associated with inhibitory neurons.
The teachings of Ko et al. and Wernig et al. as applied to claims 1 and 3-4 is incorporated here. 
When compared, the method set forth in claim 10 and the method disclosed in Ko et al. and Wernig et al. correspond in that both are methods for differentiation into nerve cells by introducing inducing factor RNA into pluripotent stem cells but differ in that in the method set forth in claim 10, the cells into  which inducing factor RNA is introduced are cells into which reprogramming factor RNA has been introduced, whereas the method disclosed in Ko et al. does not indicate that cells into which inducing factor RNA is introduced are cells manufactured by the introduction of reprogramming factor RNA.
Dowdy et al. (entire text, in particular, claims, examples, and fig. lA) discloses a method for manufacturing iPS cells by introducing, into body  cells such as fibroblasts, RNA that codes for a dedifferentiating factor for inducing the production of pluripotent stem cells. Dowdy et al. also indicates that the RNA that codes for a dedifferentiating factor may include a selectable marker such as an antibiotic resistance marker, a self-cleaving peptide such as T2A, and an internal ribosome entry site (IRES). In the examples, Dowdy et al. indicates that manufactured RNA was introduced into cells by lipofection.
However, from the disclosures of Dowdy et al., it is understood to be possible to manufacture cells that are pluripotent by introducing dedifferentiation factor RNA into cells, and from the disclosures of Wernig et al., it is understood to be possible to induce nerve cells also from iPS cells by using the same inducing factor as for ES cells. Thus, with respect to the method for manufacturing nerve cells by introducing inducing factor RNA into stem cells that is disclosed in Ko et al., a person skilled in the art who has come into contact with the combination of Ko et al., Wernig et al., and Dowdy et al.  could easily conceive of using, as the stem cells, cells manufactured by introducing dedifferentiation factor RNA into cells.
Regarding claims 28-29, these claims are drawn to a nerve cell production method comprising introducing a reprogramming factor RNA into the cells, and introducing inducing factor RNA into the cells, wherein the inducing factor includes a drug resistance gene selected from among blasticidin, puromycin, hygromycin, neomycin, G418, and zeocin.  Ko et al., Wernig et al., and Dowdy et al. as applied above, teach introducing inducing factor RNA into stem cells, and further wherein the cells are dedifferentiated factor RNA into cells.  However, these references do not teach wherein the inducing factor includes a drug resistance gene.
This aspect of the claimed invention is disclosed in Sun et al., which discloses a method for delivering inducing factors into stem cells for the production of nerve cells.  This reference also teaches the expression of selection markers into the induced cells to allow for easy selection of the transfected cells.  See the following paragraphs:
[0040] In one embodiment, the at least one expression vector may comprise a selection marker operably linked to a constitutive promoter.
[0041] The method as described herein may further comprise the step of selecting the transfected stem cell for expression of the selection marker, prior to inducing the cells.

[0042] In some embodiments, the selection marker may be an antibiotic resistance gene selected from the group consisting of puromycin, blasticidin, hygromycin, zeocin and neomycin.
It would have been obvious to a person of ordinary skill in the art to have modified the teachings of Ko et al., Wernig et al., and Dowdy et al. with the teachings of Sun et al.  The person of ordinary skill the art would have been motivated to further comprise wherein the inducing factor RNA includes drug resistance gene, because Sun et al. clearly teaches that the inclusion of this marker allows for the selection of the induced cells.  
Claims 1, 3-4, 10, 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US2018/0127714A1) in view of Wernig et al. (Unofficial English Translation, see IDS 09/11/2019; Citation No. C5), and further in view of Dowdy et al. (US2015/0159143A1), Liu et al. (2013), and Sun et al. (WO2016163958A1).
The teachings of Ko et al., Wernig et al., and Dowdy et al. as applied to claims 1, 3-4, 10, and 28-29 is incorporated here.  However these references do not specifically teach SEQ ID NO: 1-10 as set forth in instant claims 22-23.  The cited references are also applied to claims 24-27.   
Regarding claims 22 and 23, these claims are drawn to specific RNA sequences (SEQ ID NO: 1-10), which are described in the specification as filed as the nerve cell inducing factors fused with antibiotic markers by means of a T2A linker peptide.  See paragraphs [0043] through [0048], which describe SEQ ID NO: 1 as NGN2-T2A-Puro mRNA.  
When manufacturing, for use in the nerve cell inducing method disclosed in Ko et al., RNA that codes for Ngn2, Ascll, or Dlx2 which are disclosed in Ko et al. and Wernig et al. as factors for neural induction, a person skilled in the art could, in light of the structure of the RNA introduced into the cells disclosed in Dowdy et al., easily use a structure including T2A and RNA that codes for a drug-resistance gene. Even though two gene sequences joined by a T2A sequence do not necessarily express two functional proteins, Dowdy et al. discloses constructs that use T2A sequences and have obtained expected expressions of functional proteins. 
Additionally, Liu et al. (2013) describe the conversion of human fibroblast to cholinergic neurons by treating the cells with a construct comprising NGN2 fused to a marker by either an IRES sequence or a T2A sequence.  See the methods for plasmid construction on page 7: “[T]o monitor NGN2-expressing cells, an IRES-GFP or IRES-GFP-T2A-Sox11 cassette was inserted right after the stop codon of the NGN2 gene in plasmid pLNCX2. For doxycycline-inducible expression, NGN2-IRES-GFP was subcloned into a doxycycline-inducible lentiviral vector (iLV) under the control of pTRE3G [pLenti CMVTRE3G eGFP Puro (w819-1), Addgene] promoter”  . Sun et al. (WO2016163958A1), also teach the use of the T2A linker to combine inducing factors in constructs for reprogramming cells into neuronal lineages.  See ¶ [00101] and [00108].
Therefore, in light of these structures, a person skilled in the art at the effective filing date, could, considering common technical knowledge before the priority date of the present application, easily adapt the expression constructs.
Regarding claim 24, this claim is directed to the production of dopamine producing neurons by introducing inducing factor RNA into stem cells, wherein the inducing factor RNA includes at least one selected from the group consisting of NGN mRNA, ASCL mRNA, NURR mRNA, LMX mRNA, EN mRNA, PITX mRNA and FOXA mRNA. Claim 26 recites a method of nerve cell production including the introduction of inducing factor RNA into stem cells for the differentiation into excitatory neurons, wherein the inducing factor RNA includes NGN mRNA.
As stated above, Ko et al. in view of Wernig et al. and further in view of Sun et al. teach the treatment of stem cells with RNA encoding inducing factors to induce the production of neuronal cells.  These references can also be applied to render obvious the instant claim since Wernig et al. describe factors for the production of inhibitory, dopamine-producing neurons, and excitatory neurons.  (See Table on page 2 of the translation; and paragraphs [0014-0015] of Sun 
Regarding claim 25, this claim recites wherein the dopamine-producing neurons express TH.  Sun et al. discloses that TH is a marker of dopaminergic neurons, see ¶ [00137].  
Regarding claim 27, this claim recites wherein the excitatory neurons express vGLUT.  Sun et al. teach that excitatory neurons express vGLUT1 and vGLUT2, see ¶ [0092].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 22-23 and 26-29  is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Tanabe et al. (WO2017/040548A1).
Instant claims 10 and 28-29 recite a nerve cell production method including introducing reprogramming factor RNA into the cells, and introducing inducing factor RNA into the cells, wherein the inducing factor RNA causes differentiation into nerve cells, and further wherein the inducing factor RNA includes mRNA corresponding to a drug resistance gene.  Claims 26-27 recite wherein the cells are treated with NGN mRNA, and wherein the neurons express vGLUT.
These claims are anticipated by the following claims set forth in Tanabe et al., see the following:
transferring reprogramming factor RNAs into the somatic cells by a lipofection method.

71. The method for producing induced pluripotent stem cells according to claim 70, wherein the somatic cells are blood cells.

90. A method for producing particular somatic cells from animal cells, comprising: preparing animal cells; and transferring an inducer RNA into the animal cells by lipofection to differentiate the animal cells into somatic cells.

91. The method for producing particular somatic cells from animal cells according to claim 90, wherein the animal cells are stem cells.

92. The method for producing particular somatic cells from animal cells according to claim 91, wherein the stem cells are induced pluripotent stem cells.

97. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 96, wherein the inducer RNA comprises an mRNA corresponding to a drug resistance gene.

98. The method for producing particular somatic cells from animal cells according to claim 97, further comprising selecting cells that exhibit the drug resistance after the lipofection.

99. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 98, wherein the inducer RNA comprises an mRNA corresponding to a puromycin resistance gene.

101. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 100, wherein the somatic cells are neuronal cells.

102. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 101, wherein the inducer RNA comprises Ngn2 mRNA.

103. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 102, wherein the induced neuronal cells are Ngn2-positive.

104. The method for producing particular somatic cells from animal cells according to any one of claims 90 to 103, wherein the induced neuronal cells are β-III Tubulin-, MAP2-, PsA-NCAM-, or vGlut-positive.

Regarding claims 22-23, Tanabe et al. discloses SEQ ID NO: 1-2, at ¶ [0340], see the following: “[T]he inducer RNA comprises, for example, Ngn2-T2A-Puro mRNA (TriLink BioTechnologies , Inc., an RNA corresponding to the DNA described in SEQ ID NO: 1 ) . Cells 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699